Citation Nr: 1449721	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-33 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hand disability, other than radiculopathy, to include degenerative joint disease as secondary to the service-connected traumatic degenerative disc disease of the cervical spine (cervical spine disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1977 and from July 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was remanded by the Board in February 2009 and March 2014.  The case has been returned to the Board for further appellate review.

The Board notes that when it issued the May 2014 decision, it characterized the issue as entitlement to service connection for a left hand disability, other than radiculopathy.  However, the Veteran has clearly limited his claim for service connection for a left hand disability as being secondary to a service-connected disability, here, the cervical spine disability.  The evidence in the record substantiates this finding, as the Veteran has not attempted to attribute the symptoms in his left hand to service, but has consistently attributed them to the service-connected cervical spine disability.  For example, when the Veteran submitted his informal claim for service connection for a bilateral hand disability, he specifically stated that he was seeking this benefit as secondary to his service-connected neck/back disability.  See VA Form 21-4138, Statement in Support of Claim, received August 2004.  Additionally, at the August 2008 and March 2013 hearings before two, different Acting Veterans Law Judges, the Veteran's testimony was clear in alleging that the left hand disability was due to the service-connected cervical spine disability.  Neither the Veteran nor his representative has alleged that the disability was incurred while in service or manifested to a compensable degree within one year following service discharge.  Thus, the Board will decide only the claim for secondary service connection, as there is no evidence to support a finding that the Veteran was seeking service connection for a left hand disability as having its onset in service or otherwise being due to service.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left hand disability, other than radiculopathy, to include degenerative joint disease, was caused or aggravated by his service-connected cervical spine disability.


CONCLUSION OF LAW

A left hand disability, other than radiculopathy, to include degenerative joint disease, is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was sent notice of the evidence necessary to substantiate his claim in October 2004, which addressed the evidence necessary to establish a claim for secondary service connection.  Thus, the duty to notify was satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim.  The Veteran has indicated having received both VA treatment and private treatment, and VA obtained these records.  The Veteran's service treatment records had already been obtained at the time the Veteran submitted his claim for service connection.  

VA also provided the Veteran with a VA examination in June 2005.  There, the examiner concluded that it was less likely than not that the left hand condition was secondary to the service-connected cervical spine disability.  However, the examiner neglected to provide a rationale for the opinion.  The Board recognized the inadequacy of the examination and remanded the claim in February 2009 to provide the Veteran with a new examination and medical opinion.  In an April 2009 VA examination report, the examiner, after examining the Veteran, provided an opinion regarding whether the Veteran's left hand symptoms were attributable to the service-connected cervical spine disability.  However, the examiner did not address whether the left hand disability was aggravated by the service-connected cervical spine disability.  Thus, the RO sought an addendum, which addendum was provided in November 2009.  In both the April 2009 examination report and the November 2009 addendum, the examiner provided a rationale for the conclusions reached.  Thus, the Board finds that these two documents provide an adequate VA examination for the Board to make a determination on this claim.  

The Veteran was provided with two hearings before the Board; one in October 2008 and one in March 2013.  The October 2008 hearing was conducted by an Acting Veterans Law Judge who is no longer an employee of the Board.  Normally, when a judge who held a hearing leaves the Board, the claimant is provided an opportunity for a new hearing on the same issue(s).  See 38 U.S.C.A. § 7107(c) (West 2002).  Here, the Veteran was not provided that opportunity; however, the Board finds that he has not been prejudiced by this, which is explained below.  

There are unique circumstances in this case, as the issue of service connection for a left hand disability, other than radiculopathy, was not recognized as being an issue on appeal at the time the undersigned had the hearing with the Veteran (although the Board recognized it once it went through the file in more detail after the hearing to issue the decision in March 2014).  After the Veteran had the October 2008 Board hearing, the RO, in an April 2009 rating decision, granted service connection for left upper extremity radiculopathy as being secondary to the service-connected cervical spine disability.  That could be construed as a full grant of benefits.  However, in the April 2009 rating decision, the RO specifically noted that the claim for service connection for degenerative joint disease of the left hand would be addressed at a later time.  

When the case came before the Board in the current appeal, the issues involved entitlement to earlier effective dates for the grant of service connection for radiculopathy in both upper extremities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned did not include a claim for service connection as being an issue on appeal, and thus did not fully explain this particular issue.  However, the Veteran has actual knowledge of the evidence necessary to establish secondary service connection, as he has consistently alleged that his left hand disability is attributable to the service-connected cervical spine.  That is the type of evidence that would establish a secondary service connection claim.  Indeed, it is basis of why service connection was granted for radiculopathy of the left upper extremity, as the evidence showed that it was attributable to the service-connected cervical spine disability.  

The Veteran's 2013 testimony before the undersigned revolved around how his symptoms in the left upper extremity began in approximately 2002, which he related to the service-connected cervical spine disability.  Thus, the Veteran's 2013 testimony was very similar to that which he provided at the October 2008 hearing.  In other words, when the issue involved service connection for the left hand versus an earlier effective date for the left hand, the Veteran's testimony still revolved around how his left upper extremity symptoms were related to the service-connected cervical spine disability.  The Veteran was not attempting to distinguish between symptoms attributable to a neurological deficit and symptoms attributable to a musculoskeletal disorder.  For these reasons, the Board finds that the hearing the Veteran had before the undersigned provided him with the opportunity to testify regarding the symptoms he experienced in his left upper extremity that are due to the service-connected cervical spine disability.

As to the duty to suggest the submission of evidence, the undersigned did not suggest the submission of evidence that symptoms other than radiculopathy are due to the service-connected cervical spine disability.  The Board finds that the Veteran has not been prejudiced by this failure.  At this point in time, all of the Veteran's symptoms, whether they are attributable to the service-connected radiculopathy or to the non-service-connected degenerative joint disease of the left hand, have been contemplated by the current 20 percent rating assigned to the left upper extremity.  There was no attempt by the agency of original jurisdiction (AOJ) when it granted the 20 percent rating to separate the symptoms of radiculopathy from the symptoms of degenerative joint disease.  Thus, even if the undersigned had told the Veteran he should submit evidence of a relationship between the diagnosis of degenerative joint disease in the left hand and the service-connected cervical spine disability, it would not affect the outcome of the claim.  Specifically, whether service connection for degenerative joint disease of the left hand is granted or not, the service-connected radiculopathy in the left upper extremity would remain at the 20 percent rating. 

Lastly, the Board finds there was substantial compliance with the February 2009 and March 2014 remands.  In the February 2009 Board remand, it requested that the Veteran be provided with a VA examination, where the examiner provided a rationale for the opinion on whether the Veteran had a left upper extremity disability that was due to or aggravated by a cervical spine disability.  As stated above, the RO provided the Veteran with an examination, and the examiner provided a rationale for the conclusions made regarding secondary service connection, to include the aggravation factor.  In the March 2014 remand, the Board requested that the RO review the additional evidence submitted since the statement of the case had been issued, to include the article the Veteran had submitted, and issue a supplemental statement of the case.  The AOJ issued a supplemental statement of the case in August 2014 and considered the article the Internet article the Veteran had submitted.  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection

The Board notes that it is unclear whether the Veteran is claiming service connection for a left hand disability, other than radiculopathy.  As noted above, when the RO granted service connection for radiculopathy in an April 2009 rating decision and assigned an evaluation, it attributed all the left upper extremity symptoms to the now service-connected disability, which has been characterized as radiculopathy of the left upper extremity.  The reason the Board included it as one of the issues in its March 2014 decision is because the RO had stated in the April 2009 rating decision that it would consider this aspect of the claim at a later time, and it had not addressed that issue again.  This informed the Veteran that the RO did not consider the grant of service connection for radiculopathy in the left upper extremity as a full grant of benefits, and the Board was obligated to address the issue, since the Veteran was given the impression that this issue remained on appeal.  However, since the Board took up the issue, neither the Veteran nor his representative has submitted any statements to either indicate that the Veteran supports or does not support the continuing appeal of this issue.  Because the Veteran has not withdrawn the issue, the Board presumes it is still on appeal and will address it below.

As stated in the Introduction, the Veteran's claim for service connection for the left hand is limited to secondary service connection.  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, per VA regulation, is defined in this context as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006, which is after the Veteran filed his informal claim in 2004.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  As the instant appeal was filed before October 2006, the former version of the regulation applies here.)

To establish secondary service connection, the record must show evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the October 2008 hearing, the Veteran testified that he had aches and pains in his left hand and hardly had any grip strength.  He described a feeling of electric shock going into his hand, which made his hand go numb.  The Veteran also said his hand was painful.  At the April 2013 hearing, the Veteran testified that he noticed around 2002 that he could not grip his wrenches anymore.  He described having dexterity problems and not knowing what was wrong.  He also described having a loss of strength in the hand.  

The record before the Board, as specified above, confirms a diagnosis of degenerative joint disease of the left hand.  A June 2005 VA examination showed that a medical professional entered that diagnosis, as did VA treatment records.  Moreover, the Veteran is currently service-connected for a cervical spine disability.  These two facts, the existence of a current disability and a service-connected disability, are not in dispute.  Consequently, the central question for resolution on the secondary theory of entitlement is whether a nexus exists between degenerative joint disease of the left hand and the service-connected cervical spine disability (the Veteran has not attributed the left hand symptoms to any other service-connected disability).

On this question, the preponderance of the relevant evidence weighs against the claim.  In the June 2005 VA examination report, the examiner had concluded that it was less likely as not that the hand disability was secondary to the service-connected cervical spine disability.  The Board has accorded this medical opinion no probative value, as the examiner failed to provide a rationale for that opinion.  However, in the April 2009 VA examination report, the examiner concluded that the arthritis in the left hand was not related to the cervical spine disability.  He stated that there is nothing in orthopedic literature that demonstrates that a cervical spine disability will cause degenerative conditions in joints.  In the November 2009 addendum, the same examiner concluded that the left hand degenerative joint disease was not related to, caused by, nor aggravated by the service-connected cervical spine disability and provided a similar rationale.  He stated that nothing in the current orthopedic literature indicates that a remote cervical spine fracture will cause or aggravate a degenerative condition in a distal extremity.  The Board accords these medical opinions high probative value, as the examiner explained the bases for his conclusions.  There is no competent evidence that establishes a nexus, to include aggravation, between the Veteran's degenerative joint disease in the left hand and the service-connected cervical spine disability.

The Board is aware that the Veteran submitted an Internet article, entitled "Osteoarthritis results from inflammatory processes, not just wear and tear."  This article does not provide a basis to grant the claim for secondary service connection, as it does not provide a relationship between a diagnosis of arthritis in an upper extremity and a cervical spine disability.

The Veteran's statements and testimony involve relating symptoms in his left hand to the service-connected cervical spine disability.  The Veteran has not provided an "opinion" that the specific diagnosis of degenerative joint disease in the left hand is attributable to the service-connected cervical spine disability.  Regardless, any inferred attempt to provide evidence of a relationship between the two is accorded no probative value, as the Board finds that the medical question here involving secondary causation (and aggravation) falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  To the contrary, it is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning involving the neck and the upper extremity.  Thus, it is not within the competence of a lay person such as the Veteran to provide a relationship between the two disabilities.

As noted in the duty to notify and assist section, even if service connection for degenerative joint disease of the left hand was granted, it would not affect the disability evaluation assigned to the left upper extremity.  The Veteran's service-connected radiculopathy of the left upper extremity is rated under diagnostic code (DC) 8615.  The symptoms that fall under that DC are evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a.  Thus, the 20 percent rating contemplates difficulty in making a fist.  The Veteran's complaints in his left hand have involved his loss of strength in his hand and not being able to hold objects; in other words, weakness in his ability to make a fist and hold objects.  In the April 2009 VA examination report, the examiner attributed pain with gripping to the diagnoses of degenerative joint disease.  Thus, the Board finds that the current 20 percent rating assigned to the radiculopathy of the left upper extremity contemplates difficulty making a fist.  

For all the reasons stated above, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a left hand disability, other than radiculopathy, to include degenerative joint disease as being secondary to the service-connected cervical spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hand disability, other than radiculopathy, to include degenerative joint disease as being secondary to the service-connected cervical spine disability is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


